Citation Nr: 0519970	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's gout is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by active service, nor 
may gouty arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his gouty arthritis had its onset 
while he was in service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in January 2002, September 
2002, and March 2005 by informing him of the provisions of 
the VCAA and the specific evidence required to establish 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any additional evidence that was 
relevant to the claim.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records.  
The RO also requested specific clinical records from the 
medical treatment facility at Plattsburg Air Force Base for 
November and December 1966 and the VA Medical Center (MC) in 
Wilkes-Barre, Pennsylvania, for 1967, but was informed that 
no such records could be located.  The veteran submitted 
private treatment records and lay evidence in support of his 
claim.  

The RO has not provided the veteran a VA medical examination 
or obtained a medical opinion regarding the claimed nexus to 
service.  The veteran's representative has asserted that the 
case should be remanded in order to provide the veteran an 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that VA is not required to 
provide a medical examination or obtain a medical opinion if 
the record does not already contain evidence of an in-service 
event, injury, or disease.  That development is not required 
because "a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease."  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to gout, a joint 
disorder, or any impairment of the lower extremities.  As 
will be shown below, the lay evidence regarding being treated 
for gout in service is not probative.  For this reason the 
Board finds that a medical examination and/or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Duenas, 18 Vet. App. at 517.  Remand of the case is 
not, therefore, required.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The medical evidence shows that the veteran has gouty 
arthritis in the knees.  His claim is, therefore, supported 
by medical evidence of a current diagnosis of disability.  
His claim is not, however, supported by probative evidence of 
an in-service disease or injury, or medical evidence of a 
nexus to service.  Hickson, 12 Vet. App. at 253.

As previously stated, the veteran's service medical records 
are silent for any complaints or clinical findings related to 
gout, any joint disease, or any impairment of the lower 
extremities.  During his September 1966 separation 
examination he did not complain of any swollen or painful 
joints, and examination of the lower extremities was normal.  
The most recent document in his service medical records is a 
Physical Profile Serial Report dated November 3, 1966, which 
indicates that he had no duty restrictions.

The veteran stated that in November or December 1966, after 
his separation examination was conducted in September 1966, 
he was treated on multiple occasions for pain and swelling in 
his foot.  He stated that X-rays were obtained and blood 
tests conducted on a weekly basis, and that he was given 
medication, but that he was never informed as to the cause of 
his complaints.  He submitted an October 2002 statement from 
an individual with whom he served in which the individual 
stated that he remembered the veteran complaining of pain in 
his knees, feet, and legs, for which he sought medical 
treatment in service, and that he noticed the veteran limping 
on occasion.  The veteran's mother submitted a December 2004 
statement in which she attested that the veteran was limping 
very badly when he returned home after being separated from 
service in January 1967 due to severe pain and swelling in 
the foot.

As lay persons the veteran, his friend, and his mother are 
competent to provide evidence of observable symptoms.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  The veteran is, 
therefore, competent to provide evidence of having pain and 
swelling in the foot, and his friend and mother are competent 
to state that they observed him limping.  They are not 
competent, however, to relate those symptoms to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran testified that he was never told during service what 
caused his foot pain and swelling.  Their statements are not 
probative, therefore, of any lower extremity complaints in or 
immediately after separation from service being due to gout 
or gouty arthritis.  For that reason the lay evidence is not 
probative of whether the veteran incurred a related disease 
or injury during service, and the veteran's claim is not 
supported by probative evidence of an in-service disease or 
injury.

The veteran submitted records from his family physician 
showing that he was treated in April 1967.  He claims that 
that treatment was for gout.  Although the records document 
that the veteran was seen, the physician's notations 
regarding the complaints, diagnosis, or treatment given are 
not legible.  The veteran presented a report from the 
physician in which the physician stated that "[the veteran] 
states I treated him for gout April 1967 with Naprosyn.  I no 
longer have medical records of this but it would have been 
appropriate for me to treat as he stated."  The physician's 
statement is not probative of him actually treating the 
veteran for gout in 1967, in that he was only repeating what 
the veteran alleged.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ("Evidence that is simply information recorded by 
a medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence.").

There is no probative medical evidence of the veteran having 
gout until August 1968, when laboratory testing by Berwick 
Hospital revealed elevated uric acid in the blood.  Clinical 
records purportedly from a physician who began treating him 
in 1969 indicate that he was treated for gout in the left 
foot in June 1969.  For these reasons the Board finds that 
gout or gouty arthritis did not become manifest to a degree 
of 10 percent or more within a year of the veteran's 
separation from service.  Consideration of the presumptive 
provisions applicable to chronic diseases does not, 
therefore, support a grant of service connection.  See 
38 C.F.R. §§ 3.307, 3.309 (2004).  In addition, the evidence 
does not indicate that the gout that was initially detected 
in August 1968 is related to an in-service disease or injury.  
For these reasons the Board finds that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for gout.


ORDER

The claim of entitlement to service connection for gout is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


